Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              July 12, 2021

The Court of Appeals hereby passes the following order:

A21A1578. IN THE INTEREST OF A. S. L., A CHILD (MOTHER).

      This appeal was docketed on June 7, 2021. The appellant’s brief and
enumeration of errors were due to be filed no later than June 27, 2021. Court of
Appeals Rules 22 (a) and 23 (a). Appellant has not timely filed a brief and
enumeration of errors, and no extension of time for filing has been filed.
Accordingly, this appeal is DISMISSED. Court of Appeals Rules 7 and 23 (a).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/12/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.